Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 1/26/21. Claims 1, 3-6, 8-9, 12, 14-19, and 21 are pending and under examination.

Drawings
The greyscale drawings filed 5/14/20 are accepted. While the photographs of what was originally in color are largely unreadable in their greyscale reproduction, these drawings are not deemed “necessary for the understanding of the invention” (MPEP §1825) and the details shown in the black and white photographs should be reproducible in the printed patent (R 1.84) and so cannot be fairly objected to.
However, color drawings have been submitted with no corresponding petition. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Withdrawn Rejections
	The §112(b) rejection of claim 8 is withdrawn in light of the amendment.
	The written description rejection over the antibodies themselves is withdrawn. The claims now no longer require the antibodies to be cav-1 specific, only that they bind cav-1 in some capacity. As such, even cav-1 antibodies that bind targets when no cav-1 is present (p.14 L15-18) are still within the scope of the claims so long as they are polyclonal antibodies. It appears that there are many commercially available polyclonal cav-1 antibodies and there is no evidence to suggest that such antibodies would fail to treat the claimed diseases.
	The §103 rejection including Bang is withdrawn as no claim currently encompasses human monoclonal antibodies.

Maintained Rejections and New Rejections Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 12, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, This rejection has been modified as necessary to address the amendments.
Claim 1 is directed to treatment of intracerebral hemorrhage, a hemorrhagic stroke, or “reducing cerebral inflammation related to an increase in the brain levels of caveolin-1”. However, this last genus is not a recognized class of disease and the only example of such is hemorrhagic stroke or intracerebral hemorrhage. There is no guidance in the specification which would convey to the skilled artisan that Applicant was in possession of the identity of any other disease within this genus and it cannot be determined if hemorrhage is representative of all possible neurological disorders associated with increased Cav-1 brain levels because, as above, it is unclear what else this genus might encompass.
Therefore, claims 1, 3-6, 8-9, 12, and 21 do not meet the written description requirement.

Claims 1, 3-6, 8-9, 12, 14-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating ICH/HS using polyclonal anti-cav-1 antibodies, does not reasonably provide enablement for diseases other than ICH/HS.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This rejection has been modified as necessary to address the amendments.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention includes treating any cerebral inflammation associated with an increase in the brain levels of Cav-1. The guidance in the specification is that intracerebral hemorrhage and hemorrhagic stroke are such conditions. The art of record (Chang; IDS 5/14/20) also discloses ICH as associated with Cav-1 and possibly spinal injury and Alzheimer’s disease, though also teaches that knockout of Cav-1 increases cognitive and motor impairment, leading to unpredictability in the hypothesis 
	Therefore, claims 1, 3-6, 8-9, 12, 14-19, and 21 are not enabled for the full scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4, 8, 9, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (IDS 5/14/20) in view of Li (previously cited) and further in view of Thompson (US 20010012890; previously cited). This rejection has been modified as necessary to address the amendments.
Chang teaches “Cav-1 deletion leads to neuroprotection after hemorrhagic stroke” (p.1760 C2), specifically referring to intracerebral hemorrhage (ICH). Chang teaches that Cav-1 depletion leads to less brain edema and was associated with improved histologic and neurologic outcomes (p.1760 C1-2). Further, Chang teaches these effects reduce the early brain injury effects after ICH, e.g., title.
Li teaches that ICH is improved by administration of electroacupuncture (title) by reducing Cav-1 at 6 hours after the injury (figure 4). Li states that the treatment “can reduce the expression of Cav-1 in acute stage of ICH to exert neuroprotective function in rat model of ICH” (p.5 C2).
Taken together, Chang and Li use different means of reducing Cav-1 (knockout; EA) and both note that the reduction in Cav-1 leads to symptom relief, cognitive benefits, and generally a therapeutic outcome in ICH, which is a species of hemorrhagic stroke. However, neither teaches the use of polyclonal anti-caveolin-1 antibodies.
Regarding claim 17, nevertheless it would have been obvious to treat hemorrhagic stroke (ICH) by administering a therapeutically effective amount of a polyclonal cav-1 antibody. One of ordinary skill in the art would have found it obvious that reducing cav-1 is therapeutic for ICH based on Chang/Li and therefore would have found it obvious to use other known means of reducing cav-1 in such a subject. While concerned with treatment of cancer, Thompson teaches one of ordinary skill in the art of therapeutic anti-cav-1 antibodies (claim 10) which blocks caveolin activity (abstract). Thompson further teaches the antibody may be polyclonal (claim 20), making such antibodies obvious. Chang and Li treat ICH using different therapeutics; substituting another known therapeutic (antibodies) which achieves the same function (antagonist of cav-1) to obtain a predictable result (treatment of ICH) would have been obvious to one of ordinary skill in the art at the time of filing (MPEP §2143(I)(B)). With respect to including a carrier in combination with the therapeutic antibody, not only is this common knowledge to one of ordinary skill in the art, Thompson teaches the inclusion of such a carrier (paragraph 74, 75).
Regarding claim 18, treatment at six hours would have been obvious (Chang), which is within 1-24 hours of the occurrence. 

Regarding claim 14, the treatment population (subject with hemorrhagic stroke) and active steps (administer cav-1 antibody and carrier) are the same as that of claim 17. As these would have been obvious as above, results which flow from that active step are insufficient to outweigh the obviousness of the method itself. Moreover, the art cited above discusses the neuroprotective effects of cav-1 inhibition/reduction including improved behavioral outcomes (Chang: reduced neurologic deficits; Li: improved neurologic function) and functional recovery (Chang: reduced brain injury volume; Li: reduced BBB disruption).
Regarding claim 15, improvement of neurological behavior was expected as noted above.
Regarding claim 16, as above, the method itself including the therapeutic and target population would have been obvious. As the results flow from the method, the results of instant claim 16 would have occurred in the same method which would have been obvious based on the references above. Recognizing another advantage which would flow naturally from following the suggestions of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 1, this is a broader claim than claim 17: the therapeutic is the same but, rather than being limited to hemorrhagic stroke claim 1 includes any inflammation where cav-1 is increased in the brain. As ICH is such a disorder, claim 1 would have been obvious for the same reasons as above.
Regarding claim 4, treatment at 6 hours, which is no later than 6 hours, would have been obvious as above.
Regarding claim 8, with respect to “is raised against human caveolin-1”, this is not interpreted as an active method step but rather a process which defines how the product (antibody) was made (see specification page 7 as well as a lack of any examples in the specification where Applicant raised their own antibodies). As the prior art teaches polyclonal antibodies which bind cav-1, burden is shifted to Applicant to demonstrate a non-obvious difference between the prior art antibodies and those produced by claimed process (MPEP §2113).

	Therefore, claims 1, 4, 8, 9, and 14-19 would have been obvious.

Claims 1, 3-6, 8, 9, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (IDS 5/14/20) in view of Li and further in view of Thompson (US 20010012890) and Baker (US 20160176961; previously cited). This rejection has changed as necessary to address the amendments.
	Regarding claims 3, 21, 5, and 6, the method requires administration at various time points as they relate to the ICH, e.g., within one hour, no later than 5 hours. The art of record suggests treatment at 6 hours after the occurrence. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I).
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). Absent evidence to the contrary, varying the timing of the therapeutic represents no more than routine experimentation arriving at predictable results.
Further, Baker is also concerned with treatment of hemorrhagic stroke, teaching therapeutics should be administered within 35 minutes after the stroke occurrence (claim 16); this is no later than 5 hours and within 1, 2, and 3 hours. Thus, it would have been obvious to administer a therapeutic, including the cav-1 antibodies discussed above, within this time frame.
Therefore, claims 1, 3-6, 8, 9, 14-19, and 21 would have been obvious.

Claims 1, 4, 8, 9, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (IDS 5/14/20) in view of Li and further in view of Thompson (US 20010012890) and, cumulatively, US 20100266540, US 20130183706, and US 20150045247 (previously cited). This rejection has been modified as necessary to address the amendments.
The method using cav-1 antibodies would have been obvious as above. While the method of producing the antibody is, in this case, clearly a product-by-process limitation, the art of record does not explicitly discuss a cav-1 antibody raised against the N-terminus of human cav-1.
	In one case, the antibody of instant claim 9 does not possess any non-obvious difference over the anti-cav-1 antibodies disclosed and discussed above.
	In another case, one of ordinary skill of the art at the time of filing would have been motivated to use known anti-cav-1 antibodies in the method as discussed above. Polyclonal antibodies raised against a peptide mapping at the N-terminus of caveolin-1 of human origin, specifically sc-894, were known in the art. See US 20100266540 paragraph 99, US 20130183706 paragraph 42, and US 20150045247 paragraph 70.
	As such, selecting a known anti-cav1 antibody would have been obvious for reasons above and, as sc-894 was a known anti-cav-1 antibody, selecting this antibody would have been obvious. As noted, this antibody meets the limitations of instant claim 9.
	Therefore, claims 1, 4, 8, 9, and 14-19 would have been obvious.

Claims 1, 4, 8, 9, 12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (IDS 5/14/20) in view of Li and further in view of Thompson (US 20010012890) and Schwartz (US 20170348393; previously cited). This rejection has been modified as necessary to address the amendments.
	Chang, Li, and Thompson make the method obvious as above, but do not disclose ICV administration.
Schwartz teaches local administration to treat CNS injury (claim 3) wherein the disease is hemorrhagic stroke (claim 18). Further, Schwartz discloses that “local” includes ICV administration (claim 14). Thus, ICV administration to treat hemorrhagic stroke would have been obvious.
Therefore, claims 1, 4, 8, 9, 12, and 14-19 would have been obvious.

Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive.
plicant argues that the specification provides a working example of cav-1 antibodies reducing cerebral inflammation, citing p.14 L13-31 (remarks p.6). Specifically, this is a reduction of cerebral inflammation “after ICH”. That the instant method reduces cerebral inflammation after ICH is not in contest as the rejection clearly articulates that treatment of both ICH and hemorrhagic stroke are described. The rejection also articulates that the specification fails to indicate that any condition other than these two were known to be associated with an increase in cav-1. An example of treating ICH does not inform the artisan of any other condition within the genus and so does not convey possession of treating the breadth of conditions now claimed.
Regarding the enablement rejection, Applicant argues that treatment of brain injuries such as hemorrhagic stroke is “not a complex one” since the specification provides working examples. This is not persuasive as the examples support treating ICH/HS, which were indicated as enabled. The rejection articulated that it is treating the breadth of all diseases associated with increased cav-1 which is not enabled and provided evidence that this is indeed “complex”, such as providing evidence that cav-1 treatment might also be deleterious in non-hemorrhage disorders.
Applicant argues the “diseases are well-known in the art”. This is a mere assertion by Applicant without any evidence to support it. Applicant is reminded that “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415). While ICH/HS were known, there is no evidence of any other disease in which inflammation is caused by an increase in cav-1. Moreover, to the extent that increased cav-1 might be associated with spinal injury of AD, the administration of cav-1 might also not be a treatment (Chang).
Applicant argues that the prior art is “totally absent” as to the use of the claimed antibodies to treat the claimed diseases. Assuming this to be true, Applicant is thus arguing that “predictability” and guidance must come wholly from the specification as filed which, as discussed above, fails to provide any reasonable expectation of treating a disease other than ICH/HS, either because such diseases were unknown and unidentified or else because antagonizing cav-1 is contraindicated for those diseases.
Applicant argues that a considerable amount of experimentation is permissible if such experimentation is routine. However, the claims rest on the assumption that there are diseases other than ICH/HS which are characterized by inflammation caused by cav-1 increases and that decreasing cav-1 in 
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Thus, Applicant’s claim to treating as-yet-undiscovered conditions requires undue experimentation. 
Regarding obviousness, Applicant argues that there is no evidence that Thompson has a therapeutic anti-cav1 antibody. This is unpersuasive as Thompson teaches polyclonal anti-cav antibodies (claim 15), including the statement “the present invention relates to biological technologies designed to block the activity of caveolin or the function of caveolae, including…the use of anti-caveolin antibodies” (abstract). Further, at the time of filing, one of ordinary skill in the art was aware of many commercially available polyclonal anti-cav-1 antibodies (Graham factor 3); see, e.g., Applicants arguments against the §112 rejections in the remarks filed 1/15/21, in particular “the state of the prior art is mature as to how to make and use a polyclonal antibody” as well as “to make and use a polyclonal antibody for treatment of disease in a subject is within the level of one of ordinary skill in the art” (p.8). Thus, provided with motivation to use an anti-cav-1 antibody to treat ICH as articulated by the rejection, using the antibody in such a way as to be therapeutic would have been within the ordinary skill in the art and so weighs in favor of obviousness.
Applicant argues that Thompson did not actually use an antibody nor actually demonstrate therapeutic effects of an antibody. This is not persuasive as prior art is presumed enabled and proof of efficacy is not required (MPEP §2121(I)).
Applicant argues that Exhibit F shows that anti-cav-1 antibodies do not reach the intracellular space of certain cancer lines. The instant method being rejected as obvious is not a method of treating 
Applicant argues the prosecution history of the Thompson document should be taken into consideration. The “finally allowed claims” in US 7029859 have no bearing on what is disclosed in the PGPub cited in the rejection. Moreover, there are many reasons to remove subject matter to gain an allowance; for example, Applicant traverses all of the previous rejections but states the amendments are made “to advance prosecution” (see remarks 1/15/21 throughout). Certainly, Applicant is not disavowing all subject matter not presently claimed, nor is there any reason to believe this was the case in Thompson.
Applicant argues that the proposed combination would change the principle of operation of the primary reference. This is not persuasive because this is not the case. While Chang uses a cav-1 knock-out, the principle of operation is that inhibiting/deleting cav-1 reduces brain injury after ICH. Further, this is in combination with Li who uses a different method (EA) to achieve the same principle (reduced cav-1 is therapeutic). Further, altering the therapeutic to achieve the same result is supported by the decision in KSR, including substituting one element for another (the therapies of Chang/Li for the antibody of Thompson) as well as choosing a finite number of identified, predictable solutions (identified ways of inhibiting Cav-1).
Applicant argues that the combination would render Chang’s method inoperable, because the method of Chang “achieves deletion of [cav-1]”. While this is one result associated with the method by 
Applicant levies the same argument against Li and is unpersuasive for the same reason. While Li uses EA to demonstrate the effects, the title and abstract clearly indicate the results of achieving neuroprotection through reduced cav-1 in ICH. Using antibodies to demonstrate these results would not make the method inoperable.
Applicant argues “there is no scientific basis supporting that an antibody can achieve…inhibition of protein expression inside cells”. However, Applicant also does not provide evidence that the instant method requires the antibody to inhibit protein expression inside a cell and, if so, how the breadth of any polyclonal anti-cav-1 antibody as claimed would overcome this necessary hurdle.
Applicant argues that an anti-cav-1 antibody must be brought into a cell because cav-1 is located inside a cell. Applicant then argues “there is no reasonable expectation of success for a therapeutic caveolin-1 antibody to enter into cells” (remarks 1/15/21 p.13). First, it is noted that the broadest reasonable interpretation of e.g., claim 1 is that administering any possible polyclonal cav-1 antibody by any conceivable route will treat ICH/HS/inflammation. If Applicant’s argument is correct, then the instant method must also deliver antibodies to the intracellular space. Applicant has submitted color drawings with no corresponding petition and so these drawings have not been accepted. However, under the presumption that administration is all that is required for the antibodies to reach the intracellular space, then this is an inherent property of the claimed polyclonal antibodies, such polyclonal antibodies being the same ones known by the prior art. While Applicant presents exhibit B to support the assertion that the antibodies must reach the intracellular space, Exhibit B does not provide any reason to doubt a polyclonal anti-cav-1 antibody would do so. Further, it was already within the general knowledge at the time of filing that polyclonal cav-1 antibodies interact with cav-1 to reduce inflammation in the context of human cells; see Hiromura (form 892) figures A and B and p.227 C1.
In addition, many of Applicant’s arguments are unsupported by the general knowledge at the time of filing. For example, Kuo (form 892), published in 2012, demonstrates:
Cav-1 was known in the prior art to also be excreted, which is evidence against Applicant’s argument that the antibodies must reach the intracellular space to be effective
Antibodies inhibit the effects of cav-1 mediated pathways in cultured cells, which is evidence against Applicant’s argument that there is no expectation that extracellular antibodies could affect cav-1 mediated inflammation
Cav-1 antibodies were a therapeutic for prostate cancer, evidence against Applicant’s argument that Cav-1 antibodies cannot enter cancer cells and so cannot be therapeutic as well as evidence against Applicant’s assertion that the teachings of Thompson are “baseless and unfounded” (remarks 2021-01-15 p.11).

Applicant argues there was no expectation that antibodies could pass the blood-brain barrier and enter living cells. The “enter living cells” part is addressed above. Further, I.C.V. administration bypasses the BBB (Cook; form 892), making this a non-issue as administration via I.C.V. would have been obvious as articulated in the rejection.
Applicant argues that Exhibit F demonstrates that there was no reasonable expectation that an anti-cav-1 antibody could reach the intracellular space of a cell, because only myelocyte-derived cells express cav-1 antibody receptors and “other cancer cells do not”. First, the art presents evidence contrary to Applicant’s data demonstrating that antibodies can interact with cav-1 in the context of cancer. Second, taking exhibit F on its face, an inability to treat cancer cells does not provide evidence of unpredictability when set to treat ICH as articulated by the rejection.
Applicant’s arguments against Baker, ‘540, ‘706, ‘247, Bang, and Schwartz are predicated on first finding a deficiency in Chang/Li/Thompson, arguing that these additional references to not make up for that alleged deficiency. As no such deficiency is present, these arguments are not persuasive.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649